DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were submitted on 03/30/2021.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al. (US 20210272570 A1).

Regarding claims 1 and 14, Gupta teaches:
“A digital assistant management system” (par. 0017; ‘Systems and methods are described herein for improving digital assistance and related technology by handling possible interruption events while a user is having a conversation or interacting with a digital assistant.’) comprising:
“a plurality of digital assistants connected to a network” (par. 0002; ‘Users increasingly rely on digital assistants (e.g., voice-activated assistants) for a variety of tasks.’ ‘A digital assistant may also act as a controller for a user's smart home system and control various network-connected devices or Internet of Things (“IoT”) devices in the smart home system.’);
“a controller, comprising at least one processor and at least one memory” (par. 0034; ‘As referred to herein, processing circuitry should be understood to mean circuitry based on one or more microprocessors, microcontrollers, digital signal processors, programmable logic devices, field-programmable gate arrays (FPGAs), application-specific integrated circuits (ASICs), etc., and may include a multi-core processor (e.g., dual-core, quad-core, hexa-core, or any suitable number of cores) or supercomputer.’), wherein:
“the memory stores information indicative of a reminder interval associated with at least one command execution capability of at least one of the plurality of digital assistants adapted to control at least one device” (par. 0024; ‘In response to the request for status information, the digital assistant 106 may receive status information 110 that indicates that there is a TV reminder scheduled for 7:32 PM (i.e., in two minutes).’;;par. 0025; ‘Additionally, the digital assistant 106 may access the user's calendar 212 and the user's reminders 216. In some embodiments, the user's calendar 212 and the user's reminders 216 may be stored in the user profile of the user 102 or in a device of the user 102 (e.g., smartphone 220).’); and
the at least one processor is adapted to:
“receive from at least one digital assistant a representation of a vocal command spoken by a user” (par. 0020; ‘For example, at 7:30 PM the user 102 may say “Assistant, help me plan a trip to Europe this summer” 104.’);
“instruct at least one of the plurality of digital assistants to control the at least one device in response to the reception of the representation of the vocal command spoken by a user” (par. 0020; ‘For example, the digital assistant 106 may use natural language processing to determine that the topic is to help the user 102 plan a trip to Europe this summer.’; par. 0034; ‘In some embodiments, the control circuitry 404 executes instructions for a digital assistant application stored in memory (i.e., the storage 408). Specifically, the control circuitry 404 may be instructed by the digital assistant application to perform the functions discussed above and below.’);
“recognize the received representation of a vocal command spoken by a user as a request to execute at least one command associated with a reminder interval” (par. 0020; ‘For example, the digital assistant 106 may use natural language processing to determine that the topic is to help the user 102 plan a trip to Europe this summer.’; par. 0024; ‘The digital assistant 106 may detect if there are any interruption events during the predicted length of the requested digital assistant session.’);  and
“instruct at least one of the plurality of digital assistants to generate an audible reminder signal in response to the recognition of the received representation” (par. 0027; ‘For example, as shown in FIG. 1, the digital assistant 106 may, in response to the user voice command 104, express: “You have a TV reminder in two minutes to watch the Bull's game. Would you like to cancel or snooze the reminder or delay planning Europe trip?” 112.’).

Regarding claims 2 (dep. on claim 1) and 15 (dep. on claim 14), Gupta further teaches:
“wherein the at least one of the plurality of digital assistants instructed by the processor to generate an audible reminder signal is the digital assistant from which the processor received the representation of the vocal command spoken by a user” (par. 0027; ‘For example, as shown in FIG. 1, the digital assistant 106 may, in response to the user voice command 104, express: “You have a TV reminder in two minutes to watch the Bull's game. Would you like to cancel or snooze the reminder or delay planning Europe trip?” 112.’).

Regarding claims 3 (dep. on claim 1) and 16 (dep. on claim 14), Gupta further teaches:
“wherein the at least one of the plurality of digital assistants instructed by the processor to generate an audible reminder signal is the digital assistant that last received a vocal command spoken by a user” (par. 0027; ‘For example, as shown in FIG. 1, the digital assistant 106 may, in response to the user voice command 104, express: “You have a TV reminder in two minutes to watch the Bull's game. Would you like to cancel or snooze the reminder or delay planning Europe trip?” 112.’).

Regarding claim 4 (dep. on claim 1), Gupta further teaches:
“wherein the at least one of the plurality of digital assistants is connected to the controller via a wireless interface” (wireless paths, par. 0045).

Regarding claim 5 (dep. on claim 1), Gupta further teaches:
“a graphical user interface” (par. 0039; ‘When the interface 410 is configured with a screen, such a screen may be one or more of a monitor, a television, a liquid crystal display (LCD) for a mobile device, active matrix display, cathode ray tube display, light-emitting diode display, organic light-emitting diode display, quantum dot display, or any other suitable equipment for displaying visual images.’).

Regarding claims 6 (dep. on claim 1) and 17 (dep. on claim 14), Gupta further teaches:
“recognize a received representation of the at least one reminder terminating vocal command associated with the control of the at least one device” (cancelling the interruption event, par. 0052; ‘The control circuitry may also inquire if the user would like to snooze/cancel the interruption event or delay the requested digital assistant session to address the interruption event.’); and
“prohibit the generation of the audible reminder signal in response to the recognition of the received representation of the at least one reminder terminating vocal command” (cancelling the interruption event, par. 0052; ‘The control circuitry may also inquire if the user would like to snooze/cancel the interruption event or delay the requested digital assistant session to address the interruption event.’).

Regarding claims 7 (dep. on claim 1) and 18 (dep. on claim 14), Gupta further teaches:
“measure an elapsed time from the reception of the representation of a vocal command from the at least one digital assistant” (par. 0031; ‘In some embodiments, if the digital assistant session extends for a length of time that is longer than the time the calendar meeting reminder should continue to be snoozed, the digital assistant 106 may pause the session and notify the user 102 of the calendar meeting reminder.’); and
“instruct the at least one of the plurality of digital assistants to generate an audible reminder signal in response to the recognition of the received representation only if the measures elapsed time exceeds a predetermined value” (par. 0031; ‘In some embodiments, if the digital assistant session extends for a length of time that is longer than the time the calendar meeting reminder should continue to be snoozed, the digital assistant 106 may pause the session and notify the user 102 of the calendar meeting reminder.’).

Regarding claims 8 (dep. on claim 7) and 19 (dep. on claim 18), Gupta further teaches:
“instruct the at least one of the plurality of digital assistants to generate an additional audible reminder signal in response to the recognition of the received representation if the measures elapsed time exceeds a second predetermined value” (par. 0031; ‘In some embodiments, if the digital assistant session extends for a length of time that is longer than the time the calendar meeting reminder should continue to be snoozed, the digital assistant 106 may pause the session and notify the user 102 of the calendar meeting reminder.’ Snoozing reads on generating an additional audible reminder signal.).

Regarding claims 9 (dep. on claim 1) and 20 (dep. on claim 14), Gupta further teaches:
“recognize a received representation of a request to prevent the generation of an audible reminder signal” (par. 0052; ‘The control circuitry may also inquire if the user would like to snooze/cancel the interruption event or delay the requested digital assistant session to address the interruption event.’); and
“prohibit the generation of the audible reminder signal in response to the recognition of the received representation of a request to prevent the generation of an audible reminder signal” (par. 0052; ‘The control circuitry may also inquire if the user would like to snooze/cancel the interruption event or delay the requested digital assistant session to address the interruption event.’).

Regarding claims 10 (dep. on claim 9) and 21 (dep. on claim 14), Gupta further teaches:
“wherein the received representation of a request to prevent the generation of an audible signal was initiated by a vocal command spoken by a user” (par. 0052; ‘The control circuitry may also inquire if the user would like to snooze/cancel the interruption event or delay the requested digital assistant session to address the interruption event.’).

Regarding claims 11 (dep. on claim 9) and 22 (dep. on claim 14), Gupta further teaches:
“wherein the received representation of a request to prevent the generation of an audible signal was initiated by an input to a user interface” (par. 0039; ‘The user equipment device 400 may optionally include an interface 410.’; par. 0052; ‘The control circuitry may also inquire if the user would like to snooze/cancel the interruption event or delay the requested digital assistant session to address the interruption event.’).

Regarding claim 12 (dep. on claim 1), Gupta further teaches:
“wherein at least one of the plurality of digital assistants interface with the controller via a network” (par. 0035; ‘In client-server based embodiments, the control circuitry 404 may include communications circuitry suitable for communicating with a digital assistant server or other networks or servers.’).

Regarding claim 13 (dep. on claim 12), Gupta further teaches:
“wherein the network comprises the Internet” (par. 0035; ‘Such communications may involve the Internet or any other suitable communications networks or paths.’).
 
Conclusion
Other pertinent prior art that teach similar features are listed in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658